
	

113 HR 1435 IH: Equal Justice for Our Military Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1435
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mrs. Davis of
			 California introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend titles 28 and 10, United States Code, to allow
		  for certiorari review of certain cases denied relief or review by the United
		  States Court of Appeals for the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Justice for Our Military Act of
			 2013.
		2.Certiorari to the
			 United States Court of Appeals for the Armed Forces
			(a)In
			 generalSection 1259 of title 28, United States Code, is
			 amended—
				(1)in paragraph (3),
			 by inserting or denied after granted; and
				(2)in paragraph (4),
			 by inserting or denied after granted.
				(b)Technical and
			 conforming amendments
				(1)Title
			 10Section 867a(a) of title 10, United States Code, is amended by
			 striking The Supreme Court may not review by a writ of certiorari under
			 this section any action of the Court of Appeals for the Armed Forces in
			 refusing to grant a petition for review..
				(2)Time for
			 application for writ of certiorariSection 2101(g) of title 28,
			 United States Code, is amended to read as follows:
					
						(g)The time for
				application for a writ of certiorari to review a decision of the United States
				Court of Appeals for the Armed Forces, or the decision of a Court of Criminal
				Appeals that the United States Court of Appeals for the Armed Forces refuses to
				grant a petition to review, shall be as prescribed by rules of the Supreme
				Court.
						.
				3.Effective
			 date
			(a)In
			 generalSubject to subsection (b), the amendments made by this
			 Act shall take effect upon the expiration of the 180-day period beginning on
			 the date of the enactment of this Act and shall apply to any petition granted
			 or denied by the United States Court of Appeals for the Armed Forces on or
			 after that effective date.
			(b)Authority To
			 prescribe rulesThe authority of the Supreme Court to prescribe
			 rules to carry out section 2101(g) of title 28, United States Code, as amended
			 by section 2(b)(2) of this Act, shall take effect on the date of the enactment
			 of this Act.
			
